DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/15/21 is acknowledged.
Newly submitted claims 30-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are a combination of the originally presented subcombination claims.  The inventions are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the control module to monitor the temperature of the coil portion or to control charging based on the temperature.  The subcombination has separate utility not requiring the use of two transmitters in the communication module, such as a transceiver and a wake-up transmitter, but using one transmitter to transmit information.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-38 are withdrawn from consideration as being directed to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-14, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the last paragraph is vague as it is unclear if all that is needed in the prior art is a display, or whether some other module is needed to collect the displayed information and that controls the display to display the different information.  The claim limitation is drawn to a user interface configured to display information, but any display can display whatever information is sent to it.  In addition, no element has been set forth to cause the user interface to display that information and no element has been set forth to receive a current status of the coil portion and the power levels of the IMD and controller charger.  Also, the system has not set forth that the controller charger has a battery.
Similarly, claim 26 has this problem.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not disclosed in the original disclosure is the user interface displaying a current status of the coil portion where the current status “is a temperature of the coil portion” or a temperature status of the coil portion.  The original disclosure did not mention the interface displaying a temperature status of the coil portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6, 10-13, 26, 27, and 29 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chen (2009/0118796).   
Chen discloses a communication module (coils 62a and 62b, etc.) in a first housing, 210, and a power charging module (e.g. figure 3, coil 250) in a second housing, 220, connected by a flexible cable, where the first housing has the control module (e.g. microcontroller, software, and PCB circuits, paras. 17, 24, 30, etc.) that directly and individually control the communication and power charging modules to send and receive data, send power, and generate signals to activate programs on the IMD (e.g. paragraphs 24, 26, 30, etc.).  The control module/microcontroller of Chen necessarily has to have memory since the system uses a microcontroller and software which would require memory to run the software (e.g. paragraph 24, 30).  Chen discloses a temperature sensor next to the coil and control of the coil based on the temperature sensor being a few degrees above normal body temperature/threshold (e.g. paras. 20, 21, etc.).
As to the new limitation of the user interface displaying information, it is noted that the claim does not claim any control element to control the display to display that information or an element to obtain and sense that information and therefore the display of Chen only needs to be capable of meeting the functional use recitations presented in the claim of displaying information, such as current/temperature status, and battery and IMD power levels.  Chen discloses in paragraph 26 the use of the display to display both text and graphics, such as IPG battery status, external controller battery status, and current status of charging, etc. and therefore since Chen discloses the different uses of the user interface (e.g. para 26, 36, etc.) for activating stimulation/therapy programs and to control the communication module, where his user interface does display both text and graphics, the user interface/display is capable of providing different types of output on the display since it is a display that provides any programmed information on the display. Chen’s display is therefore capable of meeting the user interface functional use limitations of the claim(s) of simultaneously displaying the different information.  In the alternative, see the 103 rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the alternative for claims 6, 10-13, 26, 27, and 29, the claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Bauhahn et al (2014/0148875).  Bauhahn teaches it is known to display multiple icons simultaneously on the user interface, such as coil status temperature, power level of rechargeable IMD power source, and battery power level of the controller charger (e.g. figures 3-9, table 13—antenna too hot, etc.) so that the user can see the updated status of all warnings simultaneously so they can act or not act on any warnings or problems.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Chen, with the display of multiple icons simultaneously on the user interface, such as coil status temperature, power level of rechargeable IMD power source, and battery power level of the controller charger (e.g. figures 3-9, table 13—antenna too hot, etc.), as taught by Bauhahn, since it would provide the predictable results of allowing the user to see the updated status of all warnings simultaneously so they can act or not act on any warnings or problems.
Claims 7 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, or Chen in view of Bauhahn, and further in view of Olson et al (2013/0289662) or Cong et al (2013/0278226).
Chen or Chen in view of Bauhahn discloses the claimed invention and reducing the energy transmitted when the temperature rises above a threshold, but does not teach reducing the energy without completely stopping a transmission of energy.  Olson (e.g. paras. 139-141, etc.) or Cong (e.g. para. 63, etc.) teaches that it is known that when the temperature of the coil reaches a threshold temperature, that energy transmitted should be reduced, but not completely stopped, to the rechargeable power source so the rechargeable power source can still be charged in a timely manner without burning or hurting the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen or Chen in view of Bauhahn, with reducing the energy of transmission to the rechargeable power source without completely stopping a transmission of energy, as taught by Olson or Cong, since such a modification would provide the predictable results of still charging the power source in a timely manner and not burning or hurting the patient.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, or Chen in view of Bauhahn.  Chen or Chen in view of Bauhahn teaches the claimed invention except for using an ADC to convert the temperature readings for the controller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the error’s in the examiner’s findings and/or provided evidence of non-obviousness) to have modified Chen or Chen in view of Bauhahn, to include an ADC to convert the temperature readings for the controller, as is well known and common knowledge in the art, since it would provide the predictable results of changing analog data from the thermistor into digital data that the controller can understand and quickly operate on.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen or Chen in view of Bauhahn, and further in view of Wikman et al (2011/0202103).   
Chen or Chen in view of Bauhahn discloses the claimed invention but does not disclose the communication module having two modules, a transceiver with a first antenna operating at a first standard medical frequency range and a wake-up transmitter with a second antenna operating at a second GHz frequency range, where the wake-up transmitter sends a short signal burst to wake-up the IMD and the transceiver establishes a communication link after the IMD is woken up, where the control module directly and individually controls both modules of the communication module.  Chen or Chen in view of Bauhahn also does not disclose the use of separate antennas or a single antenna for the transceiver and wake-up transmitter.  Wikman teaches the use of a programmer having a user interface (e.g. 300) with a communication module having two modules, a transceiver (e.g. 110) with a first antenna (e.g. 120) operating at a first standard medical frequency range (e.g. para. 42, 43, 66, etc.) and a wake-up transmitter (e.g. elements 160, 130, 140) with a second antenna (e.g. 170) operating at a second GHz frequency range (e.g. para. 42, 43, 66, etc.) or using the same antenna (e.g. para. 63, figure 3, etc.), where the wake-up transmitter sends a short signal burst to wake-up the IMD and the transceiver establishes a communication link after the IMD is woken up (e.g. para. 41, 42, 97, 100, figure 4, etc.), where the control module (e.g. 300) directly and individually controls both the transceiver and wake-up transmitter (e.g. para 34, 55, etc. since the wake-up transmitter is needed when the programmer establishes communication) to allow an IMD to be in a lower-power/inactive state and to use a low-power wake-up receiver, to effectively wake up and address the correct IMD, to use different frequencies so the transmissions are not confused between each other, and then transmit and receive data from the IMD (e.g. para. 19, etc.).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen or Chen in view of Bauhahn, to include a communication module having two modules, a transceiver with a first antenna operating at a first standard medical frequency range and a wake-up transmitter/antenna operating at a second GHz frequency range, or using one antenna for both transceiver and wake-up module, where the wake-up transmitter sends a short signal burst to wake-up the IMD and the transceiver establishes a communication link after the IMD is woken up, where the control module (e.g. 300) directly and individually controls both the transceiver and wake-up transmitter and controlled by the user interface as taught by Wikman, to provide the predictable results of allowing an IMD to be in a low-power inactive state and to use a low-power wake-up receiver, to effectively wake up and address the correct IMD and then transmit and receive data from the IMD using one control module to coordinate the communications and so the wakeup transmissions and data transmissions are not confused for each other, and allow the flexibility to use one or two antennas for the transceiver and wake-up module to allow the designer to use different frequencies or provide a less expensive and easily manufactured antenna system.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	5/5/21